515 N.E.2d 529 (1987)
Cedric LENOIR, Appellant (Defendant below),
v.
STATE of Indiana, Appellee (Plaintiff below).
No. 45S00-8611-CR-953.
Supreme Court of Indiana.
November 25, 1987.
Nathaniel Ruff, Appellate Div., Crown Point, for appellant.
Linley E. Pearson, Atty. Gen., Michael Gene Worden, Deputy Atty. Gen., Indianapolis, for appellee.
DICKSON, Justice.
Defendant was convicted of robbery, a class B felony. In this direct appeal, defendant contends that the trial court erred in finding a sufficient independent basis for his in-court identification by the victim.
The State correctly asserts that this alleged error was waived by defendant's failure to present timely objection at trial. Whitt v. State (1986), Ind., 499 N.E.2d 748. An objection to allegedly improper testimony is required at the critical point in the trial when the evidence is offered so that it might be corrected by the trial court at that time. Hunt v. State (1983), Ind., 455 N.E.2d 307, 315. The requirement for timely objection at trial, with resulting waiver in its absence, applies notwithstanding a trial court's pre-trial ruling on admissibility of such evidence. Taylor v. State (1984), Ind., 469 N.E.2d 735; Jones v. State (1981), Ind., 425 N.E.2d 128.
Judgment affirmed.
SHEPARD, C.J., and DeBRULER, GIVAN and PIVARNIK, JJ., concur.